DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 01/21/2021 to the Office Action mailed on 07/20/2020 is acknowledged.
Claim Status
Claims 1-20 and 22-29 are pending. 
Claim 21 is canceled.
Claim 1 is currently amended.
Claims 28 and 29 are newly added.
Claims 1-20 and 22-29 have been examined.
Claims 1-20 and 22-29 are allowed.
Priority
Priority to DIV 14/261709 filed on 10149853 filed on 04/25/2015, which claims priority to CON 13/075607 filed on 03/30/2011, which claim priority to application 61/282,787 filed on 03/31/2010 is acknowledged.

Withdrawn Claim Rejections – 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 1-20 under 35 U.S.C. 103(a) as being unpatentable over Comings et al. (US Patent Application Publication 2002/0156078 A1, Publication 
Withdrawn Double Patenting
The rejection of clams 1-20 and 22-27 on the ground of nonstatutory double patenting as being unpatentable over claim1-44 of U.S. Patent No. 8748472 is withdraw in view of the terminal disclaimer filed and approved on 01/21/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching or suggestion of a composition comprising molindone and a stabilizing agent selected from acidifying agent and/or hydrophobizing agent; wherein the composition does not contain any other active ingredient and contains 5% or less of water. Therefore, claims 1-20 and 22-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 and 22-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI SOROUSH/
Primary Examiner, Art Unit 1617